THIS WARRANT AND THE SHARES OF COMMON STOCK ISSUED UPON ITS

EXERCISE ARE SUBJECT TO THE RESTRICTIONS ON 

TRANSFER SET FORTH IN SECTION 5 OF THIS WARRANT 

 

 

Warrant No. 2018-

Number of Shares: 6,000,000

(subject to adjustment)

 

 

Date of Issuance: June 18, 2018

 

 

 

Original Issue Date (as defined in subsection

2(a)(I)(B)): June 18, 2018

 

PARALLAX HEALTH SCIENCES, INC. 

Common Stock Purchase Warrant 

(Void after June 18, 2021) 

 

PARALLAX HEALTH SCIENCES, INC., a Nevada corporation (the “Company”), for value
received, hereby certifies that __________________________________, or its
registered assigns (the “Registered Holder”), is entitled, subject to the terms
and conditions set forth below, to purchase from the Company, at any time or
from time to time on or after the date of issuance and on or before 6:00 p.m.
PST on June 18, 2021, 6,000,000 shares (subject to adjustment as set forth
herein) of Common Stock, $0.001 par value per share, of the Company (“Common
Stock”), at a purchase price of US$.25 per share (subject to adjustment as set
forth herein). The shares purchasable upon exercise of this Warrant, and the
purchase price per share, each as adjusted from time to time pursuant to the
provisions of this Warrant, are hereinafter referred to as the “Warrant Shares”
and the “Purchase Price,” respectively. 

1.Exercise.  

(a)Exercise for Cash. The Registered Holder may, at its option, elect to
exercise this Warrant, in whole or in part and at any time or from time to time,
by surrendering this Warrant, with the purchase form appended hereto
as Exhibit I duly executed by or on behalf of the Registered Holder, at the
principal office of the Company, or at such other office or agency as the
Company may designate, accompanied by payment in full, in lawful money of the
United States, of the Purchase Price payable in respect of the number of Warrant
Shares purchased upon such exercise.  

(b)Cashless Exercise.  

(i)The Registered Holder may, at its option, elect to exercise this Warrant, in
whole or in part and at any time or from time to time, on a cashless basis, by
surrendering this Warrant, with the purchase form appended hereto as Exhibit
I duly executed by or on behalf of the Registered Holder, at the principal
office of the Company, or at such other office or agency as the Company may
designate, by canceling a portion of this Warrant in payment of the Purchase
Price payable in respect of the number of Warrant Shares purchased upon such
exercise. In the event of an exercise pursuant to this subsection 1(b), the
number of Warrant Shares issued to the Registered Holder shall be determined
according to the following formula:  

X = Y(A-B)

A 

 

Where:

X =

the number of Warrant Shares that shall be issued to the Registered Holder;

 

 

 

 

Y =

the number of Warrant Shares for which this Warrant is being exercised (which
shall include both the number of Warrant Shares issued to the Registered Holder
and the number of Warrant Shares subject to the portion of the Warrant being
cancelled in payment of the Purchase Price);

 

 

 

 

A =

the Fair Market Value (as defined below) of one share of Common Stock; and

 

 

 

 

B =

the Purchase Price then in effect.

(ii)The Fair Market Value per share of Common Stock shall be determined as
follows:  

(A)If the Common Stock is listed on a national securities exchange or nationally
recognized trading system as of the Exercise Date, the Fair Market Value per
share of Common Stock shall be closing sale price per share of Common Stock on
the trading day immediately preceding the Exercise Date (provided that if no
such price is reported on such day, the Fair Market Value per share of Common
Stock shall be determined pursuant to clause (B)).  

(B)If the Common Stock is not listed on a national securities exchange or
nationally recognized trading system as of the Exercise Date, the Fair Market
Value per share of Common Stock shall be deemed to be the amount most recently
determined by the Board of Directors of the Company (the “Board”) to represent
the fair market value per share of the Common Stock (including without
limitation a determination for purposes of granting Common Stock options or
issuing Common Stock under any plan, agreement or arrangement with employees of
the Company); and, upon request of the Registered Holder, the Board (or a
representative thereof) shall, as promptly as reasonably practicable but in any
event not later than 5 days after such request, notify the Registered Holder of
the Fair Market Value per share of Common Stock and furnish the Registered
Holder with reasonable documentation of the Board’s determination of such Fair
Market Value. Notwithstanding the foregoing, if the Board has not made such a
determination within the three-month period prior to the Exercise Date, then
(A) the Board shall make, and shall provide or cause to be provided to the
Registered Holder notice of a determination of the Fair Market Value per share
of the Common Stock within 10 days of a request by the Registered Holder that it
do so, and (B) the exercise of this Warrant pursuant to this subsection 1(b)
shall be delayed until such determination is made and notice thereof is provided
to the Registered Holder.  

(c)Exercise Date. Each exercise of this Warrant shall be deemed to have been
effected immediately prior to the close of business on the day on which this
Warrant shall have been surrendered to the Company as provided in subsection
1(a) or 1(b) above (the “Exercise Date”). At such time, the person or persons in
whose name or names any certificates for Warrant Shares shall be issuable upon
such exercise as provided in subsection 1(d) below shall be deemed to have
become the holder or holders of record of the Warrant Shares represented by such
certificates.  

(d)Issuance of Certificates. As soon as practicable after the exercise of this
Warrant in whole or in part, and in any event within three (3) days thereafter,
the Company, at its expense, will cause to be issued in the name of, and
delivered to, the Registered Holder, or as the Registered Holder (upon payment
by the Registered Holder of any applicable transfer taxes) may direct: 

(i)a certificate or certificates for the number of full Warrant Shares to which
the Registered Holder shall be entitled upon such exercise plus, in lieu of any
fractional share to which the Registered Holder would otherwise be entitled,
cash in an amount determined pursuant to Section 3 hereof; and  

(ii)in case such exercise is in part only, a new warrant or warrants (dated the
date hereof) of like tenor, calling in the aggregate on the face or faces
thereof for the number of Warrant Shares equal (without giving effect to any
adjustment therein) to the number of such shares called for on the face of this
Warrant minus the number of Warrant Shares for which this Warrant was so
exercised (which, in the case of an exercise pursuant to subsection 1(b), shall
include both the number of Warrant Shares issued to the Registered Holder
pursuant to such partial exercise and the number of Warrant Shares subject to
the portion of the Warrant being cancelled in payment of the Purchase Price).  

2.Adjustments.  

(a)Adjustments to Purchase Price for Diluting Issues.  

(i)Special Definitions. For purposes of this Section 2, the following
definitions shall apply:  

(A)“Option” shall mean rights, options or warrants to subscribe for, purchase or
otherwise acquire Common Stock or Convertible Securities.  

(B)“Original Issue Date” shall mean the date on which this Warrant was first
issued (or, if this Warrant was issued upon partial exercise of, or in
replacement of, another warrant of like tenor, then the date on which such
original warrant was first issued).  

(C)“Convertible Securities” shall mean any evidences of indebtedness, shares or
other securities directly or indirectly convertible into or exchangeable for
Common Stock, but excluding Options.  

(D)“Additional Shares of Common Stock” shall mean all shares of Common Stock
issued (or, pursuant to subsection 2(a)(iii) below, deemed to be issued) by the
Company after the Original Issue Date, other than:  

(I)shares of Common Stock issued or issuable upon conversion or exchange of any
Convertible Securities or exercise of any Options outstanding on the Original
Issue Date; 

(II)shares of Common Stock issued or issuable by reason of a dividend, stock
split, split-up or other distribution on shares of Common Stock that is covered
by subsection 2(b) or 2(c) below; or 

(III)shares of Common Stock (or Options with respect thereto) issued or issuable
to employees or directors of, or consultants to, the Company or any of its
subsidiaries pursuant to a compensatory plan, agreement or arrangement approved
by the Board.  

(ii)No Adjustment of Purchase Price. No adjustment to the Purchase Price shall
be made as the result of the issuance of Additional Shares of Common Stock if
the consideration per share (determined pursuant to subsection 2(a)(v)) for such
Additional Share of Common Stock issued or deemed to be issued by the Company is
equal to or greater than the Purchase Price in effect immediately prior to the
issuance or deemed issuance of such Additional Shares of Common Stock.  

(iii)Issue of Securities Deemed Issue of Additional Shares of Common Stock.  

(A)If the Company at any time or from time to time after the Original Issue Date
shall issue any Options or Convertible Securities (excluding Options or
Convertible Securities which, upon exercise, conversion or exchange thereof,
would entitle the holder thereof to receive shares of Common Stock which are
specifically excepted from the definition of Additional Shares of Common Stock
by subsection 2(a)(i)(D) above) or shall fix a record date for the determination
of holders of any class of securities entitled to receive any such Options or
Convertible Securities, then the maximum number of shares of Common Stock (as
set forth in the instrument relating thereto without regard to any provision
contained therein for a subsequent adjustment of such number) issuable upon the
exercise of such Options or, in the case of Convertible Securities and Options
therefor, the conversion or exchange of such Convertible Securities, shall be
deemed to be Additional Shares of Common Stock issued as of the time of such
issue or, in case such a record date shall have been fixed, as of the close of
business on such record date. 

(B) If the terms of any Option or Convertible Security, the issuance of which
resulted in an adjustment to the Purchase Price pursuant to the terms of
subsection 2(a)(iv) below, are revised (either automatically pursuant the
provisions contained therein or as a result of an amendment to such terms) to
provide for either (1) any increase in the number of shares of Common Stock
issuable upon the exercise, conversion or exchange of any such Option or
Convertible Security or (2) any decrease in the consideration payable to the
Company upon such exercise, conversion or exchange, then, effective upon such
increase or decrease becoming effective, the Purchase Price computed upon the
original issue of such Option or Convertible Security (or upon the occurrence of
a record date with respect thereto) shall be readjusted to such Purchase Price
as would have obtained had such revised terms been in effect upon the original
date of issuance of such Option or Convertible Security. Notwithstanding the
foregoing, no adjustment pursuant to this clause (B) shall have the effect of
increasing the Purchase Price to an amount which exceeds the lower of (i) the
Purchase Price on the original adjustment date, or (ii) the Purchase Price that
would have resulted from any issuances of Additional Shares of Common Stock
between the original adjustment date and such readjustment date.  

(C)If the terms of any Option or Convertible Security (excluding Options or
Convertible Securities which, upon exercise, conversion or exchange thereof,
would entitle the holder thereof to receive shares of Common Stock which are
specifically excepted from the definition of Additional Shares of Common Stock
by subsection 2(a)(i)(D) above), the issuance of which did not result in an
adjustment to the Purchase Price pursuant to the terms of subsection 2(a)(iv)
below (either because the consideration per share (determined pursuant to
subsection 2(a)(v) hereof) of the Additional Shares of Common Stock subject
thereto was equal to or greater than the Purchase Price then in effect, or
because such Option or Convertible Security was issued before the Original Issue
Date), are revised after the Original Issue Date (either automatically pursuant
the provisions contained therein or as a result of an amendment to such terms)
to provide for either (1) any increase in the number of shares of Common Stock
issuable upon the exercise, conversion or exchange of any such Option or
Convertible Security or (2) any decrease in the consideration payable to the
Company upon such exercise, conversion or exchange, then such Option or
Convertible Security, as so amended, and the Additional Shares of Common Stock
subject thereto (determined in the manner provided in subsection 2(a)(iii)(A)
above) shall be deemed to have been issued effective upon such increase or
decrease becoming effective. 

(D)No adjustment in the Purchase Price shall be made upon the issue of shares of
Common Stock or Convertible Securities upon the exercise of Options or the issue
of shares of Common Stock upon the conversion or exchange of Convertible
Securities.  

(iv)Adjustment of Purchase Price Upon Issuance of Additional Shares of Common
Stock. In the event the Company shall at any time after the Original Issue Date
issues Additional Shares of Common Stock (including Additional Shares of Common
Stock deemed to be issued pursuant to subsection 2(a)(iii)), without
consideration or for a consideration per share less than the Purchase Price in
effect immediately prior to such issue, then the Purchase Price shall be
reduced, concurrently with such issue, to a price (calculated to the nearest
cent) determined by multiplying such Purchase Price by a fraction, (A) the
numerator of which shall be (1) the number of shares of Common Stock outstanding
immediately prior to such issue plus (2) the number of shares of Common Stock
which the aggregate consideration received or to be received by the Company for
the total number of Additional Shares of Common Stock so issued would purchase
at such Purchase Price; and (B) the denominator of which shall be the number of
shares of Common Stock outstanding immediately prior to such issue plus the
number of such Additional Shares of Common Stock so issued; provided that,
(i) for the purpose of this subsection 2(a)(iv), all shares of Common Stock
issuable upon conversion or exchange of Convertible Securities outstanding
immediately prior to such issue shall be deemed to be outstanding, and (ii) the
number of shares of Common Stock deemed issuable upon conversion or exchange of
such outstanding Convertible Securities shall be determined without giving
effect to any adjustments to the conversion or exchange price or conversion or
exchange rate of such Convertible Securities resulting from the issuance of
Additional Shares of Common Stock that is the subject of this calculation.  

(v)Determination of Consideration. For purposes of this subsection 2(a), the
consideration received by the Company for the issue of any Additional Shares of
Common Stock shall be computed as follows:  

(A)Cash and Property: Such consideration shall: 

(I)insofar as it consists of cash, be computed at the aggregate of cash received
by the Company, excluding amounts paid or payable for accrued interest; 

(II)insofar as it consists of property other than cash, be computed at the fair
market value thereof at the time of such issue, as determined in good faith by
the Board; and  

(III)in the event Additional Shares of Common Stock are issued together with
other shares or securities or other assets of the Company for consideration
which covers both, be the proportion of such consideration so received, computed
as provided in clauses (I) and (II) above, as determined in good faith by the
Board.  

(B)Options and Convertible Securities. The consideration per share received by
the Company for Additional Shares of Common Stock deemed to have been issued
pursuant to subsection 2(a)(iii), relating to Options and Convertible
Securities, shall be determined by dividing: 

(I)the total amount, if any, received or receivable by the Company as
consideration for the issue of such Options or Convertible Securities, plus the
minimum aggregate amount of additional consideration (as set forth in the
instruments relating thereto, without regard to any provision contained therein
for a subsequent adjustment of such consideration) payable to the Company upon
the exercise of such Options or the conversion or exchange of such Convertible
Securities, or in the case of Options for Convertible Securities, the exercise
of such Options for Convertible Securities and the conversion or exchange of
such Convertible Securities, by   

(II)the maximum number of shares of Common Stock (as set forth in the
instruments relating thereto, without regard to any provision contained therein
for a subsequent adjustment of such number) issuable upon the exercise of such
Options or the conversion or exchange of such Convertible Securities.  

(vi)Multiple Closing Dates. In the event the Company shall issue on more than
one date Additional Shares of Common Stock which are comprised of shares of the
same series or class of capital stock, and such issuance dates occur within a
period of no more than 120 days, then, upon the final such issuance, the
Purchase Price shall be readjusted to give effect to all such issuances as if
they occurred on the date of the final such issuance (and without giving effect
to any adjustments as a result of such prior issuances within such period).  

(b)Adjustment for Stock Splits and Combinations. If the Company shall at any
time or from time to time after the Original Issue Date effect a subdivision of
the outstanding Common Stock, the Purchase Price then in effect immediately
before that subdivision shall be proportionately decreased. If the Company shall
at any time or from time to time after the Original Issue Date combine the
outstanding shares of Common Stock, the Purchase Price then in effect
immediately before the combination shall be proportionately increased. Any
adjustment under this paragraph shall become effective at the close of business
on the date the subdivision or combination becomes effective.  

(c)Adjustment for Certain Dividends and Distributions. In the event the Company
at any time, or from time to time after the Original Issue Date shall make or
issue, or fix a record date for the determination of holders of Common Stock
entitled to receive, a dividend or other distribution payable in additional
shares of Common Stock, then and in each such event the Purchase Price then in
effect immediately before such event shall be decreased as of the time of such
issuance or, in the event such a record date shall have been fixed, as of the
close of business on such record date, by multiplying the Purchase Price then in
effect by a fraction:  

(A)the numerator of which shall be the total number of shares of Common Stock
issued and outstanding immediately prior to the time of such issuance or the
close of business on such record date, and  

(B)the denominator of which shall be the total number of shares of Common Stock
issued and outstanding immediately prior to the time of such issuance or the
close of business on such record date plus the number of shares of Common Stock
issuable in payment of such dividend or distribution; provided, however, that if
such record date shall have been fixed and such dividend is not fully paid or if
such distribution is not fully made on the date fixed therefor, the Purchase
Price shall be recomputed accordingly as of the close of business on such record
date and thereafter the Purchase Price shall be adjusted pursuant to this
paragraph as of the time of actual payment of such dividends or distributions.  

(d)Adjustment in Number of Warrant Shares. When any adjustment is required to be
made in the Purchase Price pursuant to subsections 2(a), 2(b) or 2(c), the
number of Warrant Shares purchasable upon the exercise of this Warrant shall be
changed to the number determined by dividing (i) an amount equal to the number
of shares issuable upon the exercise of this Warrant immediately prior to such
adjustment, multiplied by the Purchase Price in effect immediately prior to such
adjustment, by (ii) the Purchase Price in effect immediately after such
adjustment. 

(e)Adjustments for Other Dividends and Distributions. In the event the Company
at any time or from time to time after the Original Issue Date shall make or
issue, or fix a record date for the determination of holders of Common Stock
entitled to receive, a dividend or other distribution payable in securities of
the Company (other than shares of Common Stock) or in cash or other property
(other than regular cash dividends paid out of earnings or earned surplus,
determined in accordance with generally accepted accounting principles), then
and in each such event provision shall be made so that the Registered Holder
shall receive upon exercise hereof, in addition to the number of shares of
Common Stock issuable hereunder, the kind and amount of securities of the
Company, cash or other property which the Registered Holder would have been
entitled to receive had this Warrant been exercised on the date of such event
and had the Registered Holder thereafter, during the period from the date of
such event to and including the Exercise Date, retained any such securities
receivable during such period, giving application to all adjustments called for
during such period under this Section 2 with respect to the rights of the
Registered Holder.  

(f)Adjustment for Reorganization. If there shall occur any reorganization,
recapitalization, reclassification, consolidation or merger involving the
Company in which the Common Stock is converted into or exchanged for securities,
cash or other property (other than a transaction covered by subsections 2(b),
2(c) or 2(e)) (collectively, a “Reorganization”), then, following such
Reorganization, the Registered Holder shall receive upon exercise hereof the
kind and amount of securities, cash or other property which the Registered
Holder would have been entitled to receive pursuant to such Reorganization if
such exercise had taken place immediately prior to such Reorganization.
Notwithstanding the foregoing sentence, if (x) there shall occur any
Reorganization in which the Common Stock is converted into or exchanged for
anything other than solely equity securities, and (y) the common stock of the
acquiring or surviving company is publicly traded, then, as part of such
Reorganization, (i) the Registered Holder shall have the right thereafter to
receive upon the exercise hereof such number of shares of common stock of the
acquiring or surviving company as is determined by multiplying (A) the number
of shares of Common Stock subject to this Warrant immediately prior to such
Reorganization by (B) a fraction, the numerator of which is the Fair Market
Value per share of Common Stock as of the effective date of such Reorganization,
as determined pursuant to subsection 1(b)(ii), and the denominator of which is
the fair market value per share of common stock of the acquiring or surviving
company as of the effective date of such transaction, as determined in good
faith by the Board (using the principles set forth in subsection 1(b)(ii) to the
extent applicable), and (ii) the exercise price per share of common stock of the
acquiring or surviving company shall be the Purchase Price divided by the
fraction referred to in clause (B) above. In any such case, appropriate
adjustment (as determined in good faith by the Board) shall be made in the
application of the provisions set forth herein with respect to the rights and
interests thereafter of the Registered Holder, to the end that the provisions
set forth in this Section 2 (including provisions with respect to changes in and
other adjustments of the Purchase Price) shall thereafter be applicable, as
nearly as reasonably may be, in relation to any securities, cash or other
property thereafter deliverable upon the exercise of this Warrant.  

(g)Certificate as to Adjustments. Upon the occurrence of each adjustment or
readjustment of the Purchase Price pursuant to this Section 2, the Company at
its expense shall, as promptly as reasonably practicable but in any event not
later than 10 days thereafter, compute such adjustment or readjustment in
accordance with the terms hereof and furnish to the Registered Holder a
certificate setting forth such adjustment or readjustment (including the kind
and amount of securities, cash or other property for which this Warrant shall be
exercisable and the Purchase Price) and showing in detail the facts upon which
such adjustment or readjustment is based. The Company shall, as promptly as
reasonably practicable after the written request at any time of the Registered
Holder (but in any event not later than 10 days thereafter), furnish or cause to
be furnished to the Registered Holder a certificate setting forth (i) the
Purchase Price then in effect and (ii) the number of shares of Common Stock and
the amount, if any, of other securities, cash or property which then would be
received upon the exercise of this Warrant.  

3.Fractional Shares. The Company shall not be required upon the exercise of this
Warrant to issue any fractional shares, but shall pay the value thereof to the
Registered Holder in cash on the basis of the Fair Market Value per share of
Common Stock, as determined pursuant to subsection 1(b)(ii) above.  

4.Investment Representations. The initial Registered Holder represents and
warrants to the Company as follows:  

(a)Investment. It is acquiring the Warrant, and (if and when it exercises this
Warrant) it will acquire the Warrant Shares, for its own account for investment
and not with a view to, or for sale in connection with, any distribution
thereof, nor with any present intention of distributing or selling the same; and
the Registered Holder has no present or contemplated agreement, undertaking,
arrangement, obligation, indebtedness or commitment providing for the
disposition thereof.  

(b)Experience. The Registered Holder has made such inquiry concerning the
Company and its business and personnel as it has deemed appropriate; and the
Registered Holder has sufficient knowledge and experience in finance and
business that it is capable of evaluating the risks and merits of its investment
in the Company.  

5.Transfers, etc.  

(a)This Warrant and the Warrant Shares shall not be sold or transferred unless
either (i) they first shall have been registered under the Securities Act of
1933, as amended (the “Act”), or (ii) the Company first shall have been
furnished with an opinion of legal counsel, reasonably satisfactory to the
Company, to the effect that such sale or transfer is exempt from the
registration requirements of the Act. Notwithstanding the foregoing, no
registration or opinion of counsel shall be required for (i) a transfer by a
Registered Holder which is an entity to a wholly owned subsidiary of such
entity, a transfer by a Registered Holder which is a partnership to a partner of
such partnership or a retired partner of such partnership or to the estate of
any such partner or retired partner, or a transfer by a Registered Holder which
is a limited liability company to a member of such limited liability company or
a retired member or to the estate of any such member or retired
member, provided that the transferee in each case agrees in writing to be
subject to the terms of this Section 5, or (ii) a transfer made in accordance
with Rule 144 under the Act.  

(b)Each certificate representing Warrant Shares shall bear a legend
substantially in the following form:  

“The securities represented by this certificate have not been registered under
the Securities Act of 1933, as amended, and may not be offered, sold or
otherwise transferred, pledged or hypothecated unless and until such securities
are registered under such Act or an opinion of counsel satisfactory to the
Company is obtained to the effect that such registration is not required.” 

The foregoing legend shall be removed from the certificates representing any
Warrant Shares, at the request of the holder thereof, at such time as they
become eligible for resale pursuant to Rule 144 under the Act. 

(c)The Company will maintain a register containing the name and address of the
Registered Holder of this Warrant. The Registered Holder may change its address
as shown on the warrant register by written notice to the Company requesting
such change.  

(d)Subject to the provisions of Section 5 hereof, this Warrant and all rights
hereunder are transferable, in whole or in part, upon surrender of this Warrant
with a properly executed assignment (in the form of Exhibit II hereto) at the
principal office of the Company (or, if another office or agency has been
designated by the Company for such purpose, then at such other office or
agency).  

6.No Impairment. The Company will not, by amendment of its charter or through
any reorganization, transfer of assets, consolidation, merger, dissolution,
issue or sale of securities or any other voluntary action, avoid or seek to
avoid the observance or performance of any of the terms of this Warrant, but
will at all times in good faith assist in the carrying out of all such terms and
in the taking of all such action as may be necessary or appropriate in order to
protect the rights of the Registered Holder against impairment.  

7.Notices of Record Date, etc. In the event:  

(a)the Company shall take a record of the holders of its Common Stock (or other
stock or securities at the time deliverable upon the exercise of this Warrant)
for the purpose of entitling or enabling them to receive any dividend or other
distribution, or to receive any right to subscribe for or purchase any shares of
stock of any class or any other securities, or to receive any other right; or  

(b)of any capital reorganization of the Company, any reclassification of the
Common Stock of the Company, any consolidation or merger of the Company with or
into another corporation (other than a consolidation or merger in which the
Company is the surviving entity and its Common Stock is not converted into or
exchanged for any other securities or property), or any transfer of all or
substantially all of the assets of the Company; or  

(c)of the voluntary or involuntary dissolution, liquidation or winding-up of the
Company, then, and in each such case, the Company will send or cause to be sent
to the Registered Holder a notice specifying, as the case may be, (i) the record
date for such dividend, distribution or right, and the amount and character of
such dividend, distribution or right, or (ii) the effective date on which such
reorganization, reclassification, consolidation, merger, transfer, dissolution,
liquidation or winding-up is to take place, and the time, if any is to be fixed,
as of which the holders of record of Common Stock (or such other stock or
securities at the time deliverable upon the exercise of this Warrant) shall be
entitled to exchange their shares of Common Stock (or such other stock or
securities) for securities or other property deliverable upon such
reorganization, reclassification, consolidation, merger, transfer, dissolution,
liquidation or winding-up. Such notice shall be sent at least 10 days prior to
the record date or effective date for the event specified in such notice.  

8.Reservation of Stock. The Company will at all times reserve and keep
available, solely for issuance and delivery upon the exercise of this Warrant,
such number of Warrant Shares and other securities, cash and/or property, as
from time to time shall be issuable upon the exercise of this Warrant.  

9.Registration Rights. The Holder shall have piggyback registration rights as
set forth in the Registration Rights Agreement for the Common Stock that are
issued upon conversion.  

10.Exchange or Replacement of Warrants.  

(a)Upon the surrender by the Registered Holder, properly endorsed, to the
Company at the principal office of the Company, the Company will, subject to the
provisions of Section 5 hereof, issue and deliver to or upon the order of the
Registered Holder, at the Company’s expense, a new Warrant or Warrants of like
tenor, in the name of the Registered Holder or as the Registered Holder (upon
payment by the Registered Holder of any applicable transfer taxes) may direct,
calling in the aggregate on the face or faces thereof for the number of shares
of Common Stock (or other securities, cash and/or property) then issuable upon
exercise of this Warrant.  

(b)Upon receipt of evidence reasonably satisfactory to the Company of the loss,
theft, destruction or mutilation of this Warrant and (in the case of loss, theft
or destruction) upon delivery of an indemnity agreement (with surety if
reasonably required) in an amount reasonably satisfactory to the Company, or (in
the case of mutilation) upon surrender and cancellation of this Warrant, the
Company will issue, in lieu thereof, a new Warrant of like tenor.  

11.Notices. 

(a)All notices and other communications from the Company to the Registered
Holder in connection herewith shall be sent to the address last furnished to the
Company in writing by the Registered Holder. All notices and other
communications from the Registered Holder to the Company in connection herewith
shall be sent to the Company at its principal office set forth below. If the
Company should at any time change the location of its principal office to a
place other than as set forth below, it shall give prompt written notice to the
Registered Holder and thereafter all references in this Warrant to the location
of its principal office at the particular time shall be as so specified in such
notice.  

(b)All notices and other communications provided for herein which are sent from
and delivered within the United States of America shall be mailed by certified
or registered mail, return receipt requested, postage prepaid, or sent via a
reputable nationwide overnight courier service guaranteeing next business day
delivery. All such notices and other communications shall be deemed delivered
(i) two business days after being sent by certified or registered mail, return
receipt requested, postage prepaid, or (ii) one business day after being sent
via a reputable nationwide overnight courier service guaranteeing next business
day delivery.  

(c)All notices and other communications provided for herein which are sent or
delivered outside of the United State of America shall be mailed by certified or
registered mail, return receipt requested, postage prepaid, or sent via
reputable international express courier service. All such notices and other
communications shall be deemed delivered upon delivery to the recipient.  

12.No Rights as Stockholder. Until the exercise of this Warrant, the Registered
Holder shall not have or exercise any rights by virtue hereof as a stockholder
of the Company. Notwithstanding the foregoing, in the event (i) the Company
effects a split of the Common Stock by means of a stock dividend and the
Purchase Price of and the number of Warrant Shares are adjusted as of the date
of the distribution of the dividend (rather than as of the record date for such
dividend), and (ii) the Registered Holder exercises this Warrant between the
record date and the distribution date for such stock dividend, the Registered
Holder shall be entitled to receive, on the distribution date, the stock
dividend with respect to the shares of Common Stock acquired upon such exercise,
notwithstanding the fact that such shares were not outstanding as of the close
of business on the record date for such stock dividend.  

13.Amendment or Waiver. Any term of this Warrant may be amended or waived only
by an instrument in writing signed by the party against which enforcement of the
change or waiver is sought. No waivers of any term, condition or provision of
this Warrant, in any one or more instances, shall be deemed to be, or construed
as, a further or continuing waiver of any such term, condition or provision.  

14.Section Headings. The section headings in this Warrant are for the
convenience of the parties and in no way alter, modify, amend, limit or restrict
the contractual obligations of the parties.  

15.Governing Law. This Warrant will be governed by and construed in accordance
with the internal laws of the State of California (without reference to the
conflicts of law provisions thereof).  

16.Facsimile Signatures. This Warrant may be executed and delivered by facsimile
signature or as an attachment in “pdf” or similar format to an electronic mail
message.  

 

[Signature Page Follows] 

 

--------------------------------------------------------------------------------

EXECUTED as of the Date of Issuance indicated above. 

 

PARALLAX HEALTH SCIENCES, INC.

 

 

 

By:________________________________ 

Name:Paul R. Arena 

Title:CEO 

 

[Warrant] 

--------------------------------------------------------------------------------

EXHIBIT I 

PURCHASE FORM 

 

 

 

 

To:

  

Dated:  

 

The undersigned, pursuant to the provisions set forth in the attached Warrant
(No.      ), hereby elects to purchase (check applicable box): 

                                 shares of the Common Stock of PARALLAX HEALTH
SCIENCES, INC. covered by such Warrant; or  

    the maximum number of shares of Common Stock covered by such Warrant
pursuant to the cashless exercise procedure set forth in subsection 1(b).  

 

The undersigned herewith makes payment of the full purchase price for such
shares at the price per share provided for in such Warrant. Such payment takes
the form of (check applicable box or boxes): 

 

   $                             in lawful money of the United States; and/or  

 

   the cancellation of such portion of the attached Warrant as is exercisable
for a total of Warrant Shares (using a Fair Market Value of $             per
share for purposes of this calculation); and/or  

 

   the cancellation of such number of Warrant Shares as is necessary, in
accordance with the formula set forth in subsection 1(b), to exercise this
Warrant with respect to the maximum number of Warrant Shares purchasable
pursuant to the cashless exercise procedure set forth in subsection 1(b).  

 

Signature:___________________________________ 

 

Address:___________________________________ 

 

___________________________________ 

--------------------------------------------------------------------------------

EXHIBIT II 

ASSIGNMENT FORM 

FOR VALUE RECEIVED,______________________________________ hereby sells, assigns
and transfers all of the rights of the undersigned under the attached Warrant
(No.             ) with respect to the number of shares of Common Stock of
PARALLAX HEALTH SCIENCES, INC. covered thereby set forth below, unto: 

 

Name of Assignee

 

Address

 

No. of Shares

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Dated:___________________________________ 

 

Signature:___________________________________

 

 

 

Signature Guaranteed: 

 

By: 

 

The signature should be guaranteed by an eligible guarantor institution (banks,
stockbrokers, savings and loan associations and credit unions with membership in
an approved signature guarantee medallion program) pursuant to Rule 17Ad-15
under the Securities Exchange Act of 1934.

--------------------------------------------------------------------------------

 